DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statements(s) (PTO-1449) filed 03/01/2021. An initialed copy is attached to this Office Action.

Response to Amendment
The amendment filed on March 1, 2021 in response to the previous Office Action (01/25/2021) is acknowledged and has been entered.
	Claims 1 – 4, 8 – 20 are currently pending.
	Claims 5 – 7 cancelled.

Response to Arguments
Applicant’s arguments, see Remarks, filed October 26, 2020, with respect to amendments have been fully considered and are persuasive.  

Allowable Subject Matter
Claims 1 – 4 and 8 – 20 allowed.
The following is an examiner’s statement of reasons for allowance:


Regarding claims 8, the closest prior art fails to disclose, suggest or teach grouping, by an image signal processor (ISP), the two or more cameras into one or more groups based on a spread of the estimated view brightness and/or color temperature among the two or more cameras, wherein the spread is calculated by determining a least measured view brightness and/or color temperature of the two or more cameras and a greatest measured view brightness and/or color temperature of the two or more cameras.

Regarding claims 15, the closest prior art fails to disclose, suggest or teach defining, by an image signal processor (ISP), a plurality of ways that the two or more cameras are allowed to be grouped; defining, by the ISP, one or more cost functions for the plurality of ways of grouping; computing, by the ISP, costs for each of the plurality of ways the cameras are allowed to be grouped based on the one or more cost functions; grouping, by the ISP, the cameras into one or more groups to curtail the costs, wherein the costs define an extent to which image harmonization and dynamic range are balanced within a synthesized image.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTOINETTE T. SPINKS whose telephone number is (571)270-3749.  The examiner can normally be reached on M-F 8am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/ANTOINETTE T SPINKS/Primary Examiner, Art Unit 2698